internal_revenue_service number release date index number ------------------------------------------- ------------------------- ----------------------------- ------------ --------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b06 plr-141647-14 date date ------------------------ taxpayer ---------------------------------------------------------- state a state b gasco storco transferee ------------ ----------------- ------------------------------------------------ ---------------------------------------------- ---------------------- ---------------------- ---------------------------------------------------- ----------------------------------------------------- -------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- commission a commission b date x director --------------------------------------------------- dear ------------- this letter responds to the request dated date on behalf of taxpayer for a ruling on the proper treatment under the normalization provisions of the internal_revenue_code of taxpayer’s accumulated deferred income_tax adit as a consequence of the transfer of certain property the depreciation of which originally gave rise to the adit the representations set out in the request follow taxpayer is a limited_liability_company incorporated under the laws of state a taxpayer has elected to be treated for federal tax purposes as a corporation through the ownership of the membership interests in several disregarded entities taxpayer plr-141647-14 owns gasco and storco gasco is a natural_gas distribution company operating in state b gasco’s distribution business is subject_to regulation by commission a with respect to rates and conditions of service storco provides natural_gas storage and transmission services to customers storco leases certain storage assets from gasco and provides natural_gas storage services to customers with those assets the storage and transmission businesses are subject_to the regulatory jurisdiction of commission b with regard to its rates and conditions of service the rates for the distribution storage and transmission services are established on a rate of return basis transferee is a corporation incorporated under the laws of state b it is the common parent of several companies each of which is a limited_liability_company that is disregarded for federal tax purposes transferee through these companies conducts operations in many segments of the natural_gas industry including distribution in state b transferee’s operations are subject_to the regulatory jurisdiction of commission a with respect to rates and conditions of service we note that transferee operates in other states in addition to state b and is subject_to the regulatory jurisdiction of other public_utility commissions but neither are discussed here inasmuch as the property transferred in the transaction discussed below is under the regulatory jurisdiction of commission a on date x taxpayer and transferee executed agreements providing for taxpayer to transfer certain storage and transmission assets and cash to transferee in exchange for certain distribution assets this exchange is represented to qualify as a like_kind exchange the treatment of which is provided in sec_1031 of the internal_revenue_code taxpayer’s storage and transmission assets are its relinquished_property and the distribution assets received from transferee are the replacement_property under sec_1031 both taxpayer and transferee recognized insignificant gain_or_loss on the exchange and both carried over the basis in their respective relinquished_property to their replacement_property for regulatory purposes taxpayer will record the replacement_property at the same regulatory book_value as the relinquished_property prior to the exchange taxpayer had recorded an adit balance to reflect the deferral of federal income taxes attributable to its claiming accelerated_depreciation with respect to the relinquished_property as required by the normalization provisions of the internal_revenue_code at issue here is the treatment of the adit balance recorded by taxpayer with respect to the relinquished_property taxpayer requests that we rule as follows in the context of a sec_1031 exchange it would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 for taxpayer to recognize for ratemaking purposes a depreciation-related adit balance attributable to its replacement_property in excess of the depreciation-related adit balance attributable to its relinquished_property plr-141647-14 if the answer to ruling is affirmative taxpayer’s prospective treatment of the federal adit balance attributable to the replacement_property as though it had been actually generated by those assets will be consistent with sec_168 and sec_1_167_l_-1 law and analysis sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with plr-141647-14 respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1_167_l_-1 of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 in the present case taxpayer has transferred the relinquished_property and received the replacement assets in exchange the relinquished_property has been disposed of by taxpayer and removed from taxpayer’s regulatory books of account the adit at issue was created by the deferral of federal taxes attributable to taxpayer’s claiming accelerated_depreciation with respect to the relinquished_property as required by sec_1_167_l_-1 the disposal of the relinquished_property from taxpayer’s regulatory books of account are the functional equivalent of a retirement of the property see generally sec_1_167_a_-8 and sec_1_168_i_-8 and sec_1_167_l_-1 provides that the accumulated adit balance is adjusted to reflect such dispositions accordingly taxpayer’s adit balance must be adjusted to reflect the disposition of the relinquished_property the required adjustment is the removal of the adit balance with respect to the relinquished_property from taxpayer’s regulated books of account accordingly we find that in the context of a sec_1031 exchange it would be inconsistent with the requirements of sec_168 and sec_1_167_l_-1 for taxpayer to recognize for ratemaking purposes a depreciation-related adit balance attributable to its replacement_property in excess of the depreciation-related adit balance attributable to its relinquished_property because the relinquished_property has been disposed of the amount of the depreciation-related adit balance originally created with respect to plr-141647-14 the relinquished_property is adjusted to reflect that disposition and such balance is not considered attributable to the replacement_property in addition we find that since such balance must be reduced to reflect the disposition of the relinquished_property taxpayer’s prospective treatment of the federal adit balance attributable to the replacement_property as though it had been actually generated by those assets will not be consistent with sec_168 and sec_1_167_l_-1 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above specifically we express no opinion regarding any consequences of the exchange described above including whether such exchange satisfies the provisions of sec_1031 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch office of the associate chief_counsel passthroughs special industries cc
